Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 was filed after the mailing date of the Notice of Allowance on 6/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 4, 8 – 23 and 27 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lea et al. (US 5,681,478 A) teach a device for use in magnetic separation of a target biological entity from a fluid sample (magnetic separation chamber 1 used to count cells in blood sample; figure 1; column 3, lines 8-10 and 20-32; column 4, lines 33-34), said device comprising: a magnetic separation chamber configured to receive a fluid sample for 
Lea et al. do not disclose two magnets mounted a sufficient distance from one another so as to prevent interference between the magnetic field of each magnet, and an actuator functionally coupled to the magnetic separation chamber, wherein said actuator comprises a linear actuator configured to move the magnetic separation chamber laterally in a side-to-side motion so as to keep the two magnets in line with the fluid sample during operation of the actuator. While Lea et al. teach wherein the magnetic separation chamber comprises two magnets at a distance from one another and no interference between the magnetic field of each magnet (column 3, lines 23-32; column 4, lines 63-67; column 5, lines 1-7), Lea et al. fail to disclose two magnets mounted a sufficient distance from one another so as to prevent interference between the magnetic field of each magnet. Furthermore, Lea et al. disclose moving the particles magnetically, and avoiding unnecessary mechanically moving parts (Lea; 
Siddiqi (US 6,884,357 B2) teaches a device for use in magnetic separation of a target biological entity from a fluid sample (magnetic separation of biological fluids, such has a blood; column 11, lines 1-15; column 12, lines 5-35), said device comprising: a magnetic separation chamber configured to receive a fluid sample for magnetic separation, wherein said magnetic separation chamber comprises two magnets mounted on opposing sidewalls a sufficient distance from one another (permanent magnets 72 a-b are located on the opposite sides of a separation chamber 74 receiving liquid test medium; figure 7; column 11, lines 1-15; column 21, lines 15-24) so as to cause interference between the magnetic field of each magnet (permanent magnets 72a-b are located on the opposite sides of container 74 with similar magnetic poles facing each other to distort the magnetic flux lines and generate a cavity of magnetic field gradient 75 in the liquid test medium; figures 7, 11; column 11, lines 1-15; column 21, lines 15-24), and wherein the magnetic separation chamber is configured to receive and maintain the fluid sample at a position between the two magnets during operation of the device (permanent magnets 72a-b are located on the opposite sides of container 74 receiving and retaining liquid test medium during magnetic separation; figure 7; column 11, lines 1-15; column 21, lines 15-24); and an actuator functionally coupled to the magnetic separation chamber, wherein said actuator comprises a rotating actuator configured to move the magnetic separation chamber (container 3 having liquid test medium 8 with magnetic particles 9 for magnetic separation (magnetic separation chamber) is rotated by the motor 6 via shaft 4 (actuator); abstract; figure 1; column 11, lines 1 -8; column 15, lines 6-15). However, where Siddiqi discloses two magnets mounted on opposing sidewalls a sufficient distance from one another (figure 7; column 11, lines 1-15; 
Liberti et al. (US 5,876,593 A) teach a device for use in magnetic separation of a target biological entity from a fluid sample, said device comprising: a magnetic separation chamber configured to receive a fluid sample for magnetic separation (magnetic separator comprising a vessel containing fluid medium of biological entities; abstract; column 3, lines 66-67; column 4, lines 1-10; column 12, lines 61-66), wherein said magnetic separation chamber comprises two magnets mounted on opposing sidewalls a distance from one another (the magnets 74, 76 are mounted 0.3125 inches apart with vessel 70 having magnetically labeled entities (separation chamber) positioned between the magnets; abstract; figure 5; column 10, lines 50-62; column 12, lines 16-32 and 61-66), and wherein the magnetic separation chamber is configured to receive and maintain the fluid sample at a position between the two magnets during operation of the device (magnetic separator having vessel 70 with magnetically labeled entities (separation chamber) positioned between the magnets during magnetic separation; abstract; figure 5; column 10, lines 50-62; column 12, lines 16-32 and 61-66); and an actuator functionally coupled to the magnetic separation chamber, wherein said actuator comprises a linear actuator configured to move the magnetic separation chamber longitudinally (magnetic separator equipped with a 
Therefore, the modification of providing wherein said magnetic separation chamber comprises two magnets mounted on opposing sidewalls a sufficient distance from one another so as to prevent interference between the magnetic field of each magnet, and wherein the magnetic separation chamber is configured to receive and maintain the fluid sample at a position between the two magnets during operation of the device; and an actuator functionally coupled to the magnetic separation chamber, wherein said actuator comprises a linear actuator configured to move the magnetic separation chamber laterally in a side-to-side motion so as to keep the two magnets in line with the fluid sample during operation of the actuator would not have been obvious to one of ordinary skill in the art at the time of the invention, provided the previous disclosures of Lea et al., Siddiqi, and Liberti et al., as none of the disclosures, taken alone or in combination, teach a magnetic separation chamber surrounded by two magnets arranged at a distance, such as to provide non-overlapping magnetic fields from each magnet, and moving the magnetic separation chamber laterally in a side-to-side motion with respect to the fluid sample, thereby separating the target biological entity from the fluid sample.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ohashi et al. (US 2017/0073667 A1) teach a method for manipulating magnetic particles and device for manipulating magnetic particles for particle separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/            Primary Examiner, Art Unit 1796